                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DANNY D. HESTDALEN,                               )
                                                  )
                Plaintiff,                        )
                                                  )
      vs.                                         )           Case No. 2:18-cv-00039-JAR
                                                  )
                                                  )
CORISON CORRECTIONS                               )
HEALTHCARE, et al.,                               )
                                                  )
                Defendants.                       )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion for Joinder of

Additional Parties. (Doc. 49.) Defendants have filed a memorandum opposing the motion.

(Doc. 50.)

       “The decision to permit joinder of parties is a matter for the discretion of the district

court.” Walker v. City of Moline Acres, No. 4:07CV1741 RWS, 2008 WL 5110587, at *2 (E.D.

Mo. Dec. 3, 2008) (citing Mosley v. General Motors Corp., 497 F.2d 1330, 1332 (8th Cir.

1974)). The Court recently granted Plaintiff’s Motion to Amend his Complaint. (Doc. 48.)

Given Plaintiff’s pro se status and that he is currently confined, the Court finds that allowing him

to include additional parties in his amended complaint is in the interest of justice.

       The Court cautions Plaintiff that an amended complaint replaces all earlier complaints

such that claims or parties not included in the amended complaint are no longer before the Court.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion for Joinder of

Additional Parties (Doc. 49), is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff shall file his Amended Complaint, including

any additional joined parties, no later than thirty (30) days from the date of this order.



       Dated this 9th Day of January, 2019.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                2
